Russell, C.’ J.,
1. The ground of the -motion for a new trial in which error is assigned upon the refusal of the court to grant a mistrial, being expressly disapproved by the trial judge, can not be considered by this court.
2, The jury is not required to accept the defendant’s statement at the trial in its entirety. They may believe a portion of it and discredit his remaining utterances. Thus construing the statement of the defendant in *517this case, with some of the evidence, the trial judge properly instructed the jury upon the law of voluntary manslaughter.
Decided January 20, 1916.
Conviction of manslaughter; from Hall superior court — Judge J. B. Jones. October 30, 1915.
B. P. Qaillard Jr., Howard Thompson, Edgar B. Dunlap, John R. Cooper, for plaintiff in error.
Robert McMillan, solicitor-general, W. B. Sloan, contra.
3. The requests for instructions, so far as pertinent, were correctly presented in the charge of the court.
4. The evidence authorized the verdict, and there was no error in refusing a new trial. Judgment affirmed.